Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or otherwise render obvious the invention of independent claim 38 comprising inter alia, wherein the distal end of the first tubular structure includes a first opening through an outer wall of the first tubular structure, wherein the first opening is configured to drain fluid from an interior of the first tubular structure to an exterior of the first tubular structure;…a fluid delivery channel that is fixed in position relative to the body; and a second opening that is in fluid communication with the fluid delivery channel; wherein the fluid delivery channel has a first portion, and a second portion that forms an angle with an axis of the first portion; and wherein the first opening through the outer wall of the first tubular structure and the second portion of the fluid delivery channel are aligned in a straight line and are separated by the interior of the first tubular structure.
Further, the prior art of record does not teach or otherwise render obvious the invention of independent claim 48 comprising inter alia, wherein the distal end of the first tubular structure includes a first opening through an outer wall of the first tubular structure, wherein the first opening is configured to drain fluid from an interior of the first tubular structure to an exterior of the first tubular structure; a fluid delivery channel that is fixed in position relative to the body; a second opening that is in fluid communication with the fluid delivery channel;… wherein the fluid delivery channel has a first portion, and a second portion that forms an angle with an axis of the first portion; and wherein the first opening through the outer wall of the first tubular structure and the second portion of the fluid delivery channel are aligned in a straight line and are separated by the interior of the first tubular structure.
Chin et al. teaches an apparatus, comprising a fluid delivery channel (1412) that is fixed in position relative to the body (FIG. 14B); and an opening that is in fluid communication with the fluid delivery channel (1400), wherein the fluid delivery channel has a first portion, and a second portion that forms an angle with an axis of the first portion (9:66-10:12). However, Chin et al. does not teach an opening configured to drain fluid from an interior of the tubular structure.  Therefore Chin does not meet all of the limitations of the currently pending claims.
Genovesi et al. teaches an apparatus comprising: a tubular structure, wherein the distal end of the tubular structure includes an opening (52) through an outer wall of the tubular structure (FIG. 2), wherein the opening is configured to drain fluid from an interior of the tubular structure to an exterior of the tubular structure (para [0065]).  However Genovesi et al. does not teach the first opening through the outer wall of the first tubular structure and the second portion of the fluid delivery channel are aligned in a straight line and are separated by the interior of the first tubular structure.  Therefore Genovesi et al. does not meet all of the limitations of the currently pending claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795